Appeal from a decision of the State Industrial Board holding that claimant’s disability due to tuberculosis and subsequent to January 17, 1941, was not related to or due to an accident of December 8, 1939. The medical testimony supports the finding of lack of causal relation. A previous finding of causal relation, on which an award was based and paid, was not conclusive as to the subsequent finding and the Industrial Board, under its continuing jurisdiction, might reverse or modify such previous finding. Decision affirmed, without costs. All concur.